Pottle, J.
1. Where in a criminal case the accused introduces no testimony, his counsel is entitled to open and conclude the argument to the jury. This rule is not varied by reason of his mere offer of testimony which is rejected by the court.
2. Under the ruling made by this court in Mulkey v. State, 1 Ga. App. 522, which has been consistently adhered to since its rendition, the conviction of the plaintiff in error was not authorized. Among the later decisions, see Brooks v. State, 12 Ga. App. 104 (76 S. E. 765) ; Hudson v. State, 12 Ga. App. 535 (77 S. E. 828). Judgment reversed.